Citation Nr: 1536900	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 16, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been awarded a TDIU, effective from June 16, 2010.  He contends that he has been unable to work due to service-connected disability since 2007.  For the time period at issue - September 19, 2007 to June 15, 2010 - he was service connected for PTSD, rated as 50 percent disabling.  He was also service connected for prostate cancer effective from September 25, 2008; however, he was in receipt of a 100 percent schedular rating for that disability during the applicable time period; therefore, it is not for consideration.  

The Veteran was employed for a tire company until September 1, 2009.  Private treatment records reveal that he experienced increased mental health symptoms leading up to the termination of his employment as a drum repairman.  See March 2009 Form 1040; April 2008 Dr. Jabbour Treatment Records (reporting frustration with work, but needing to work to pay bills); January 2009 Dr. Jabbour Treatment Records (reporting still working, but being stressed out at work); November 2008 Dr. Jabbour Treatment Records (reporting difficulty dealing with others at work); March 2009 Dr. Jabbour Treatment Records (reporting experiencing lots of anxiety at work, feeling paranoid); June 2009 Dr. Jabbour Treatment Records (reporting that he would be leaving his job in about two months, work situation has improved); September 2009 Dr. Jabbour Treatment Records (reporting having stopped working two months ago and sleeping better, with less paranoia, since then); November 2009 Dr. Jabbour Treatment Records (reporting improvement in homicidal ideation with medication); June 2010 Dr. Jabbour Treatment Records (reporting application for Social Security Administration (SSA) benefits and feeling much better since having left job); October 2010 Dr. Jabbour Treatment Records (reporting belief that cannot handle work anymore due to mood swings).

As the record does not contain information from the Veteran's prior employer regarding the reason for the termination of his employment, additional development is needed.  See SSA Form 3368 (reporting ending employment based on physician recommendation that he stop working because the medication he took caused him to be unable to think clearly and was not safe to take while working around equipment); SSA Form 3373 (reporting that prior employer, a tire company, had him see a psychiatrist for anger management in approximately 1999); November 2008 Dr. Jabbour Treatment Records (reporting being unable to return to work due to prostate removal and post-operative treatment); September 2007 Dr. Jabbour Treatment Records (reporting having been able to keep his job as a drum repairman and mechanic since approximately 1971 because it did not require interaction with other people).  VA should request the relevant information from the Veteran's prior employer.  In addition, a retrospective medical opinion should be obtained, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant information and documentation from the Veteran's former employer (a tire company) concerning the reason(s) for his termination of employment on September 1, 2009.  

2.  Thereafter, arrange for a VA psychiatrist to review the Veteran's claims folder.  

The psychiatrist must provide an opinion as to the likelihood that the Veteran's PTSD would have rendered him unable to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, at any time during the period from September 19, 2007 to June 15, 2010.  

If it is the psychiatrist 's opinion is that the Veteran's PTSD did not render him unable to obtain or maintain a substantially gainful employment at any time during the period from September 19, 2007 to June 15, 2010, he/she must suggest the type or types of employment in which the Veteran would have been capable of engaging with his PTSD, given his skill set and educational background. 

A complete rationale must be provide for all opinions expressed.

3.  Next, review the claims folder and make a determination as to whether the issue of entitlement to a TDIU (based solely upon PTSD rated as 50% percent disabling) for the time period from September 19, 2007 to June 15, 2010, should be referred to the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

4.  Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative (if any) should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


